UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                          Plaintiff,
                                                    18 Civ. 5884 (KPF)
                   -v.-
                                                  OPINION AND ORDER
ADAM MATTESSICH and JOSEPH
LUDOVICO,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Securities and Exchange Commission (the “SEC”) brought this

civil enforcement action against Defendants Adam Mattessich and Joseph

Ludovico (collectively, “Defendants”), two securities brokers formerly employed

by Cantor Fitzgerald & Co. (“Cantor” or the “Firm”). The Complaint alleges that

Defendants schemed to circumvent Cantor’s established procedures for paying

and recording commission payments to its brokers, and in so doing aided and

abetted Cantor’s violations of Rule 17a-3(a)(19), 17 C.F.R. § 240.17a-3(a)(19),

which was promulgated under the Securities Exchange Act of 1934 (the

“Exchange Act”), Pub. L. 73-291, 48 Stat. 881, and which requires registered

broker-dealers to make and keep accurate records of each securities

transaction attributable, for compensation purposes, to each broker.

Defendants now seek to dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(6). Taking the Complaint’s well-pleaded allegations as true,
the Court finds that the SEC has stated a claim against Defendants for aiding

and abetting Cantor’s books and records violations.

                                     BACKGROUND 1

A.    Factual Background

      1.     Cantor’s Policies and Procedures Concerning the Payment and
             Recording of Commission Compensation

      Cantor has been a registered broker-dealer with the SEC since December

1947. (Compl. ¶ 18). It pays commission compensation to its brokers for

securities transactions that they broker on behalf of Cantor’s customers. (Id.

at ¶ 19). From at least 2002 to the present, Cantor has used a system of

account executive (or “AE”) codes to apportion and track commission

compensation for its brokers. (Id. at ¶ 20). Each brokerage transaction is

associated with an AE code that dictates which Cantor employee or employees

will receive the commission generated by the associated transaction. (Id.).

Some AE codes are associated with a single employee, but other AE codes

apportion the commission generated by a transaction among more than one

employee or trading desk, according to specific percentages or splits. (Id.).

Cantor pays its employees commissions pursuant to AE codes by either check

or direct deposit. (Id. at ¶ 21).




1     This Opinion draws its facts from the Complaint. (“Compl.” (Dkt. #1)).
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      Memorandum of Law in Support of the Motion to Dismiss as “Def. Br.” (Dkt. #36);
      Plaintiff’s Memorandum of Law in Opposition to the Motion to Dismiss as “Pl. Opp.”
      (Dkt. #39); and Defendants’ Reply Memorandum of Law in Support of the Motion to
      Dismiss as “Def. Reply” (Dkt. #40).

                                               2
      Cantor relies upon the AE system to ensure compliance with various

regulatory and tax obligations, including Exchange Act Rule 17a-3(a)(19)(i), 17

C.F.R. § 240.17a-3(a)(19)(i) (the “Compensation Record Rule”), which became

effective in May 2003. (Compl. ¶ 22). The Compensation Record Rule requires

registered broker-dealers to make and keep a record

            [a]s to each associated person listing each purchase and
            sale of a security attributable, for compensation
            purposes, to that associated person. The record shall
            include the amount of compensation if monetary and a
            description of the compensation if non-monetary. In
            lieu of making this record, a member, broker or dealer
            may elect to produce the required information promptly
            upon request of a representative of a securities
            regulatory authority.

17 C.F.R. § 240.17a-3(a)(19)(i).

      Since at least 2006, Cantor’s Written Supervisory Policies (the “WSPs”)

have expressly prohibited off-book commission-splitting. (Compl. ¶ 23).

Specifically, Section 2.1 of the WSPs, titled “Business Conduct of Cantor

Fitzgerald Registered Representatives,” states:

            I will not rebate, directly or indirectly to any person, firm
            or corporation any part of the compensation I receive as
            a registered employee, and I will not pay such
            compensation or any part thereof, directly or indirectly,
            to any person, firm, or corporation, as a bonus,
            commission, fee or other consideration for business
            sought or procured for me.

(Id.). All brokers at Cantor are required to certify their compliance with the

Firm’s WSPs, including Section 2.1, on an annual basis. (Id. at ¶ 24).




                                         3
      2.     Mattessich’s and Ludovico’s Commission-Splitting Scheme

      In or about 2002, Mattessich — then a senior execution trader at

Cantor — requested, but was denied, permission from his supervisor to receive

commission compensation on certain customer accounts that he serviced.

(Compl. ¶¶ 2, 27). Mattessich’s supervisor instructed Mattessich to transfer

the accounts to more junior sales traders for coverage. (Id. at ¶ 27).

Mattessich then approached Ludovico and another junior sales trader (the

“Junior Sales Trader”) with a scheme to circumvent the supervisor’s decision

and the Firm’s established procedures for the paying and recording of

commissions. (Id. at ¶¶ 3, 28). Mattessich proposed that certain accounts he

serviced be reassigned to Ludovico’s and the Junior Sales Trader’s AE codes,

since they were eligible to receive commission compensation under the Firm’s

policies. (Id.). Once Ludovico and the Junior Sales Trader received the net

commission from Cantor, they would remit some portion of it to Mattessich via

personal check. (Id. at ¶ 30). 2

      Mattessich, Ludovico, and the Junior Sales Trader implemented

Mattessich’s proposed plan, and Ludovico and the Junior Sales Trader began

receiving commissions on the accounts transferred to them by Mattessich.

(Compl. ¶ 30). From 2002 to 2010, both Ludovico and the Junior Sales Trader

made payments to Mattessich on a monthly basis, typically by personal check.




2     When Cantor pays commissions to its brokers pursuant to AE codes, it deducts and
      withholds firm overhead, taxes, and deferred compensation. (Compl. ¶ 21). The
      brokers receive the remaining commissions net of these amounts. (Id.).

                                           4
(Id. at ¶ 32). 3 Ludovico continued the practice until December 2013. (Id.). In

or around 2011, other members of the Equities trading desk entered into

commission-splitting arrangements similar to the one Mattessich had with

Ludovico and the Junior Sales Trader. (Id. at ¶¶ 36-37).

       Mattessich’s scheme financially benefitted all participants. (Compl.

¶ 31). For instance, by taking on the additional accounts Mattessich

transferred to him, Ludovico received additional compensation from Cantor.

(Id.). Ludovico generally retained approximately 50% of the net commissions

he received on the accounts transferred to him by Mattessich. (Id.). From

January to December 2013, Ludovico gave Mattessich personal checks totaling

at least $58,200 in connection with their commission-splitting arrangement.

(Id. at ¶ 34).

       Unsurprisingly, neither Ludovico nor Mattessich disclosed the

commission-splitting to Cantor, nor did they keep records of the commission

compensation paid to Mattessich. (Compl. ¶ 40). As a result, Cantor did not

make and keep records of the compensation Mattessich received through the

scheme, and Cantor did not have information about such compensation

available to provide regulators when requested. (Id.). In February 2018,

Mattessich and Ludovico were permitted to resign voluntarily from Cantor as a

result of this conduct. (Id. at ¶ 39). On June 29, 2018, contemporaneous with

the filing of this action, the SEC settled administrative cease-and-desist


3      In 2004 Mattessich was promoted to head of Cantor’s International Equities trading
       desk and assumed supervisory responsibility over Ludovico and the Junior Sales
       Trader. (Compl. ¶ 33).

                                             5
proceedings against Cantor regarding books and records violations. (Id. at

¶ 18).

B.       Procedural Background

         The SEC filed the Complaint in this action on June 29, 2018. (Dkt. #1).

On July 31, 2018, Defendant Ludovico requested leave to file a motion to

dismiss. (Dkt. #26). On August 30, 2018, the Court held a pre-motion

conference and set a briefing schedule for Defendants’ motions to dismiss.

(Dkt. #32). On September 21, 2018, Defendant Mattessich notified the Court

that he would join in any motion to dismiss filed by Defendant Ludovico. (Dkt.

#34). 4 Defendant Ludovico moved to dismiss the Complaint on September 27,

2018. (Dkt. #35-36). The SEC filed its opposition brief on October 22, 2018.

(Dkt. #39). This motion became fully briefed when Defendant Ludovico filed his

reply brief on November 6, 2018. (Dkt. #40).

                                        DISCUSSION

A.       Motions to Dismiss Under Rule 12(b)(6)

         When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);




4        The motion to dismiss briefing focuses on Defendant Ludovico, but because Defendant
         Mattessich notified the Court that he was joining in Defendant Ludovico’s motion, the
         Court construes the arguments made in the motion to dismiss to apply to both
         Defendants to the extent they also apply to Defendant Mattessich.

                                               6
see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

B.    The Court Denies Defendants’ Motion to Dismiss

      The Complaint charges Mattessich and Ludovico each with a single count

of aiding and abetting Cantor’s violations of Section 17(a) of the Exchange Act,

15 U.S.C. § 78q, and Rule 17a-3(a)(19), 17 C.F.R. § 240.17a-3(a)(19),

promulgated thereunder. The SEC seeks both injunctive relief, enjoining

Defendants from future violations of Section 17(a) of the Exchange Act, as well

as civil penalties pursuant to Section 21(d)(3) of the Exchange Act, 15 U.S.C.

§ 78u(d)(3).

      Section 20(e) of the Exchange Act establishes liability for those who aid

and abet others in securities violations. 15 U.S.C. § 78t(e). It provides that:

               [a]ny person that knowingly or recklessly provides
               substantial assistance to another person in violation of
               a provision of this chapter, or of any rule or regulation
               issued under this chapter, shall be deemed to be in
               violation of such provision to the same extent as the
               person to whom such assistance is provided.
                                           7
Id.

      To state a claim for aiding and abetting, the SEC must allege three

things: “[i] the existence of a securities law violation by the primary (as

opposed to the aiding and abetting) party; [ii] knowledge of this violation on the

part of the aider and abettor; and [iii] substantial assistance by the aider and

abettor in the achievement of the primary violation.” SEC v. Apuzzo, 689 F.3d

204, 211 (2d Cir. 2012) (internal quotation marks omitted) (citing SEC v.

DiBella, 587 F.3d 553, 566 (2d Cir. 2009)). Defendants’ motion to dismiss

argues that the SEC has failed adequately to allege all three elements of an

aiding and abetting claim. The Court disagrees with Defendants as to all three

elements.

      1.    The Complaint Alleges Primary Violations of Section 17(a) of
            the Exchange Act and Rule 17a-3(a)(19)(i)

      Section 17(a) of the Exchange Act provides that “[e]very … [registered]

broker or dealer … shall make and keep for prescribed periods such records …

as the Commission, by rule, prescribes as necessary or appropriate[.]” 15

U.S.C. § 78q(a)(1). Pursuant to Section 17(a), the SEC enacted the

Compensation Record Rule, which became effective on May 2, 2003. As noted,

the Rule requires broker-dealers to make and keep current

            [a] record: (i) As to each associated person listing each
            purchase and sale of a security attributable, for
            compensation purposes, to that associated person. The
            record shall include the amount of compensation if
            monetary and a description of the compensation if non-
            monetary. In lieu of making this record, a member,
            broker or dealer may elect to produce the required
            information promptly upon request of a representative
            of a securities regulatory authority.

                                         8
17 C.F.R. § 240.17a-3(a)(19)(i). 5

      By its terms, the Compensation Record Rule requires broker-dealers,

such as Cantor, to record the amount of monetary compensation attributable

to each associated person (i.e., broker) for each purchase and sale of a security.

Compensation is “attributable” to an employee if it is earned or accrued in

favor of such employee. See Books and Records Requirements for Brokers and

Dealers Under the Securities Exchange Act of 1934 (hereinafter, “Books and

Records Requirements”), 76 S.E.C. Docket 343, Release No. 34-44992, 2001 WL

1327088, at sec. III(E) (Oct. 26, 2001) (“Under this requirement, firms must

make records of all commissions, concessions, overrides, and other

compensation to the extent they are earned or accrued for transactions.”

(emphases added)). The Complaint here alleges that Mattessich earned (and

received) commission compensation on customer accounts for which Cantor’s

books and records reflected that the commission was attributable to Ludovico.

Thus, the SEC argues, and the Court agrees, Cantor violated the Compensation

Record Rule.

      Defendants argue that the Complaint does not allege a primary violation

of the Compensation Record Rule because the Rule requires that a registered

broker-dealer keep records of only the compensation that it pays to its brokers,

and does not reach private agreements between brokers to split commissions.


5     To the Court’s (and parties’) knowledge, no court has ever interpreted the Compensation
      Record Rule and this is the first litigated case addressing it. (See Def. Br. 8). The Court
      has been made aware of only one settled administrative consent order under the Rule.
      See Matter of Legend Securities, Inc., SEC Rel. 34-64502, 2011 WL 1847051 (May 16,
      2011).

                                              9
(See Def. Br. 7). They contend that because Cantor’s records accurately

reflected the compensation that Cantor itself paid to Ludovico and Mattessich,

Cantor did not violate the Compensation Record Rule. (See id. at 8).

      Defendants’ argument is too clever by half: It reads a limitation into the

Rule, regarding who pays the compensation, that is untethered from the plain

language of the Rule. 6 The text of the Rule requires that Cantor maintain a

record, for compensation purposes, of all transactions that are “attributable” to

each broker. As the SEC points out, the phrase encompasses all compensation

attributable to the broker — regardless of whether it has been paid, and

regardless of who has paid it. (See Pl. Opp. 8).

      Defendants’ attempt to characterize their remuneration scheme as a

private agreement between brokers to share post-tax compensation (see Def.

Br. 7, 12, 15; Def. Reply 2), does not take it outside the scope of the Rule. The




6     Defendants also invoke the noscitur a sociis and expressio unius canons of statutory
      interpretation. (See Def. Br. 9-10). However, because the meaning of the
      Compensation Record Rule is unambiguous, the Court need not resort to consideration
      of such canons. See Greenery Rehab. Grp., Inc. v. Hammon, 150 F.3d 226, 231 (2d Cir.
      1998) (“If the statutory terms are unambiguous, our review generally ends and the
      statute is construed according to the plain meaning of its words.”). Even if the Court
      were to consider Defendants’ arguments regarding these canons, it would find such
      arguments unpersuasive. Defendants claim that the because subclause (ii) of Rule 17a-
      3(a)(19) requires that a broker-dealer keep a record of “all agreements pertaining to the
      relationship between each associated person and the member, broker or dealer
      including a summary of each associated person’s compensation arrangement or plan
      with the member, broker or dealer,” the term “compensation” in subclause (i) must refer
      only to the compensation that the broker-dealer pays to its brokers, and not to the
      payment of commissions from one broker to another. (See Def. Br. 9). But the very fact
      that subsection (ii) specifies that it is referring to compensation that is paid from the
      broker-dealer to the broker indicates that subsection (i) is not so limited. See Russello
      v. United States, 464 U.S. 16, 23 (1983) (“Where Congress includes particular language
      in one section of a statute but omits it in another section of the same Act, it is generally
      presumed that Congress acts intentionally and purposely in the disparate inclusion or
      exclusion.” (internal quotations and alterations omitted)).

                                              10
Complaint alleges that Ludovico shared his post-tax compensation with

Mattessich because part of that compensation constituted commission that

was owed, or attributable, to Mattessich for accounts that Mattessich had

transferred to Ludovico. 7 Defendants’ contention that the Rule does not

address the situation where “an employee gifts some arbitrary portion of what

he or she gets to another” (Def. Reply 2), is, thus, beside the point. And to the

extent Defendants raise red flags about the Rule’s application in other

contexts, the Court need not address those issues in this motion. See, e.g.,

Holder v. Humanitarian Law Project, 561 U.S. 1, 20 (2010) (reaffirming that a

party “who engages in some conduct that is clearly proscribed cannot complain

of the vagueness of law as applied to the conduct of others” (quotation marks

omitted)).

      Further, Defendants’ interpretation is inconsistent with the stated

purpose of the Compensation Record Rule, which is to “allow securities

regulators to quickly identify compensation trends and focus examinations.”

Books and Records Requirements, 2001 WL 1327088, at sec. III(E). The

purpose of the Rule is thwarted to the extent that brokers can enter private

agreements to share commission compensation that are not reflected on the

broker-dealer’s books and records.

      Defendants next point to the Compensation Record Rule’s rulemaking

history to argue that if the SEC had wanted to prohibit commission-splitting,


7     The Complaint’s allegations are not that Ludovico cut checks to Mattessich with income
      he obtained from Cantor because they had a private agreement for Mattessich to paint
      Ludovico’s house or mow his lawn.

                                            11
then the five SEC rulemaking releases issued over seven years would have said

so. (See Def. Br. 10-11). But the SEC concedes that commission-splitting is

not per se prohibited (see Transcript of Aug. 30, 2018 Pre-Motion Conference

(Dkt. #37) at 26:12-27:16), and that is not the violation with which the SEC

has charged Defendants. On-the-books commission-splitting is permitted by

both Cantor’s internal systems and the Compensation Record Rule. Thus, it is

of no moment that the rulemaking history does not address commission-

splitting. Had Cantor’s books and records reflected Mattessich’s and

Ludovico’s commission-splitting scheme, then Cantor would not have violated

the Compensation Record Rule.

      Defendants’ final contention on the primary violation element, that the

Rule is vague because it did not put the industry on notice that it would apply

to post-tax commission-sharing between brokers, is belied by the Rule’s plain

language, which, as noted above, does not contain any exclusions. Defendants

claim that if the Compensation Record Rule “spelled out to broker-dealers” that

commission-splitting must be recorded, then broker-dealers could have, inter

alia, “issued compliance alerts, [and] amended internal policies.” (Def. Br. 14).

But the Complaint alleges that Cantor did just that: Cantor required its

brokers to use its AE code system to obtain commission compensation so that

the Firm could record such compensation (see Compl. ¶¶ 20, 22), and it

expressly prohibited brokers from sharing a portion of their commission with

others (see id. at ¶ 23).




                                       12
      2.    The Complaint Alleges Defendants’ Knowledge of the
            Violations

      Turning to the second element of the aiding and abetting violation, the

Court finds that the Complaint adequately alleges that Defendants had

knowledge of Cantor’s violations of the Compensation Record Rule.

Specifically, the Complaint alleges that both Defendants were aware of Cantor’s

AE code system, which the Firm used to apportion and record commission

payments (see Compl. ¶¶ 20, 29-30), and that Defendants secretly agreed to

split commissions that were paid to Ludovico by Cantor, circumventing the AE

code system (see id. at ¶¶ 30-32). Because Defendants knew that the AE code

system reflected the commissions as paid to Ludovico, when in fact a portion of

the commissions were transferred to Mattessich, Defendants knew that

Cantor’s compensation records were inaccurate. Such allegations suffice to

show that Defendants had knowledge of Cantor’s violations of the

Compensation Record Rule. Cf. Apuzzo, 689 F.3d at 211 (“Apuzzo knew that

the results from the transactions would be inaccurately reflected in URI’s

financial statements if the true structure of the transactions was not known to

URI’s auditor; and Apuzzo knew that URI’s auditor was being misled.”

(emphases added) (quoting SEC v. Apuzzo, 758 F. Supp. 2d 136, 148 (D. Conn.

2010))).

      Defendants argue that because commission-sharing is in and of itself a

legal and accepted practice, doing so did not give Defendants “knowledge” of

primary violations of the securities laws by Cantor. (See Def. Br. 16-17). But

the Complaint alleges facts indicating that Defendants knew their conduct to
                                       13
be wrongful. Specifically, the Complaint alleges that since 2006, Cantor’s

WSPs have expressly prohibited off-book commission-splitting. (See Compl.

¶ 23). The Complaint contains further allegations indicating that Defendants

had notice that such conduct would cause Cantor to violate regulatory

requirements. (See id. at ¶¶ 24-25). Both Defendants signed certifications

attesting to their understanding that the purpose of the Firm’s policies and

procedures, including its policy against sharing commissions, was to ensure

compliance with applicable regulatory requirements. (Id.).

      Defendants also argue that they did not have knowledge of the specific

SEC Rule that they caused Cantor to violate. In this regard, Defendants point

out that “the Complaint does not allege that Ludovico was ever made aware of

the [Compensation Record Rule’s] passage[.]” (Def. Br. 17). However, to state a

claim for aiding and abetting, the SEC need not allege that Defendants knew

the specific books-and-records rule that they helped violate. The

Compensation Record Rule itself contains no scienter requirement, see SEC v.

Drexel Burnham Lambert Inc., 837 F. Supp. 587, 610 (S.D.N.Y. 1993), and the

aiding and abetting provision of the Exchange Act requires only that the aider

and abettor “knowingly or recklessly provide[] substantial assistance to another

person” who commits a violation, 15 U.S.C. § 78t(e). Cf. SEC v. Falstaff

Brewing Corp., 629 F.2d 62, 77 (D.C. Cir. 1980) (“Except in very rare instances,

no area of the law not even the criminal law demands that a defendant have

thought his actions were illegal. A knowledge of what one is doing and the

consequences of those actions suffices.”).

                                       14
      3.    The Complaint Alleges That Defendants Substantially Assisted
            the Achievement of the Primary Violations

      To satisfy the substantial assistance component of an aiding and

abetting violation, the SEC must show that a defendant “in some sort

associated himself with the venture, that [he] participated in it as in something

that he wished to bring about, and that he sought by his action to make it

succeed.” Apuzzo, 689 F.3d at 212 (internal quotations and alterations

omitted). The SEC is not required to plead that the aider and abettor

proximately caused the primary securities law violation. Id. at 213.

      The Complaint alleges that Mattessich and Ludovico agreed to engage in

a compensation-splitting scheme and that they participated in the scheme

when Ludovico paid and Mattessich accepted, on a monthly basis, a portion of

the commissions Ludovico received on certain accounts. The allegations of

Defendants’ active steps to implement and carry out the scheme include

Ludovico’s writing of commission checks to Mattessich and Mattessich’s

acceptance of such checks totaling over $58,200. (See Compl. ¶¶ 32, 34).

Those steps, in combination with their failure to report such commission-

splitting scheme to Cantor, are sufficient to support an allegation of substantial

assistance. See, e.g., Drexel Burnham Lambert, 837 F. Supp. at 610 (holding

that defendants aided and abetted broker-dealer’s violation of books and

records rule under Section 17(a) of the Exchange Act and Rules 17a-3 and 17a-

4 promulgated thereunder where they failed to record beneficial interests in

securities purchased through the broker-dealer); In re Howard A. Rubin, SEC

Release No. 27828, 1990 WL 1102975, at *2 (Mar. 20, 1990) (Settled
                                       15
Administrative Order) (finding that individual aided and abetted Rule 17a-3

where he “did not record, and caused not to have been recorded, on a blotter or

other record, any information” concerning a transaction by a broker-dealer).

      Defendants’ corollary argument — that the SEC was also required to

allege recklessness here because recklessness is a statutory element for an

aiding-and-abetting claim under Section 20(e) of the Exchange Act (see Def.

Br. 24) — is incorrect. Section 20(e) of the Exchange Act states that one can be

held liable for aiding and abetting if that person “knowingly or recklessly

provides substantial assistance.” 15 U.S.C. § 78t(e) (emphasis added). Thus,

the SEC can allege either knowledge or recklessness; it need not allege both.

Given that the SEC has adequately pleaded that Defendants knowingly

provided substantial assistance, the SEC’s failure to plead separately that

Defendants were reckless does not warrant dismissal of its Complaint.

                                 CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 35. On or before September 23, 2019, the parties shall submit a

proposed Case Management Plan, as well as the joint status letter

contemplated by the Plan.

      SO ORDERED.

Dated:      September 6, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge



                                       16
